Citation Nr: 1513231	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  12-34 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002) for a loss of vision in the left eye due to VA treatment at the Omaha VA Medical Center (VAMC) in 2009.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for an additional left knee disability due to VA treatment at the Omaha VAMC in 2010.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for a bilateral eye disability, to include as secondary to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs

ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1971 to November 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2012 and June 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In his December 2012 and September 2013 substantive appeals, the Veteran requested to appear at a hearing before the Board.  The Veteran was notified in a September 2013 letter that his hearing was scheduled for October 30, 2013.  The day of the scheduled hearing, the Veteran withdrew his hearing request and the Board will therefore proceed with a decision in this appeal. 

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for an additional left knee disability due to VA treatment is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran did not incur an additional disability to include loss of vision in the left eye due to VA treatment at the Omaha VAMC in 2009.

2.  The claim for entitlement to service connection for bilateral hearing loss was initially denied in an unappealed January 2006 rating decision.  

3.  The evidence received since the January 2006  rating decision is cumulative and redundant of other evidence of record and does not raise a reasonable possibility of substantiating the claim.
4.  A chronic bilateral eye disability was not present in service or until years thereafter, is not etiologically related to a disease or injury during active duty, and is not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under 38 U.S.C. § 1151 for loss of vision of the left eye due to VA treatment at the Omaha VAMC in 2009 are not met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.361, 17.32 (2014).

2.  New and material evidence has not been received to reopen service connection for bilateral hearing loss.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

3.  A chronic bilateral eye disability was not incurred in or aggravated by active service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1151 Left Eye Claim

The Veteran contends that compensation is warranted under 38 U.S.C.A. § 1151 (West 2002) for the sudden onset of left eye vision loss following eye surgery at the Omaha VAMC in 2009.  He specifically argues that an equipment failure during a left eye cataract procedure at the VAMC resulted in additional injury to the eye and subsequent vision loss.   He contends that VA personnel were negligent in their performance of the cataract surgery with faulty machinery. 

When a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  Under 38 U.S.C.A. § 1151, it is necessary to show that disability or death was the result of carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault, or an event not reasonably foreseeable.

After review of the evidence, the Board finds that the Veteran did not incur any additional disability as a result of VA surgery in August 2009 or his follow-up care.  While the record indicates the cataract surgery was complicated by an equipment error, it did not result in any additional disability or the post-operative loss of vision in the left eye.  

On August 31, 2009, the Veteran underwent a phacoemulsification of the left eye with intraocular lens implant.  The operation report documents that informed consent was given prior to the procedure.  During the surgery, while the operating physician was removing the nuclear material of the cataract, a capsular rent occurred in the Veteran's left eye after the phacoemulsification machine displayed an internal error message.  The machine was reset, but the error was repeated multiple times interrupting the procedure.  The residual piece of nuclear material in the Veteran's eye was removed by the irrigation and aspiration handpiece.  While removing the cortical material, the Veteran's anterior capsule was nicked in the temporal position causing a split in the anterior capsule bag.  The nick was repaired and the procedure was completed without further incident. 

The Veteran was examined in the Grand Island VA Community Based Outpatient Clinic (CBOC) the day after his surgery.  His physician characterized the procedure as complicated by a posterior capsule tear with a left anterior chamber intraocular lens tear.  The Veteran was unable to move or track his left eye during the examination.  Ten days later, on September 11, 2009, the Veteran returned to the Grand Island CBOC with complaints of left eye pain and a marked loss of left eye vision since approximately a week after the surgery.  He was told to appear at the Omaha VAMC emergency department immediately, but reported that he first had to stop at home and arrange a ride. 

The Veteran did not appear at the Omaha VAMC for four days; the facility called each day to inquire about his failure to report and the Veteran either did not return the calls or stated that he had not yet arranged transportation to the VAMC.  On September 15, 2009, he arrived at the Omaha eye clinic and was noted to have experienced a post-operative profound loss of vision in the left eye.  Following another follow-up examination on September 22, 2009, the Veteran's eye doctor identified optic neuropathy as the most likely cause of the loss of left eye vision. 

On September 25, 2009, the Veteran was again examined at the Omaha VAMC and diagnosed with a complete loss of light perception in the left eye and a gradual loss of vision in the right eye.  The examining physician identified several possible causes for the Veteran's vision loss including giant cell, ischemic, or hereditary optic neuropathy, or functional visual loss associated with the Veteran's current psychiatric diagnoses and history.  The physician recommended admitting the Veteran to the VA hospital due to his history of non-compliance in his follow-up care and to administer intravenous steroids.  Steroids were identified as the best chance to restore the Veteran's vision or halt progression of any inflammatory or ischemic process.  

The Veteran was admitted to Omaha VAMC and a full workup was completed.  Test results were normal and steroids did not appear to have any effect on the Veteran's vision, suggesting a functional vision loss or a functional overlay associated with an underlying psychiatric condition.  At the time of discharge, the Veteran was diagnosed with a an anterior chamber intraocular lens of the left eye with mildly complicated cataract surgery.  Although he experienced an acute loss of vision following the surgery, his physicians concluded that the vision loss was not associated with the cataract surgery despite the chronological correlation.  Occasional follow-up examinations were performed over the next few months though the Veteran was again deemed non-compliant by his eye doctor in October 2009.  By December 2009, the eye clinic concluded that no further workup would be completed regarding the Veteran's left eye vision loss. 

As noted above, the threshold issue in claims for compensation under 38 U.S.C.A. § 1151 is whether the Veteran incurred an additional disability due to VA hospital care, medical, or surgical treatment.  In this case, the Veteran's VA treatment records clearly show that his August 31, 2009 cataract surgery was complicated by an equipment error, capsular rent, and subsequent loss of vision in the left eye.  However, his treating physicians determined that the vision loss was due to functional causes rather than any medical or organic etiology.  This finding was based on an extensive workup at the Omaha VAMC and multiple eye examinations.  

Additionally, the record contains a VA medical opinion weighing against the claim. In March 2010, a VA examiner reviewed the Veteran's complete claims file and determined that he did not incur any additional disability due to VA care in 2009, to include vision loss in the left eye.  Although complications arose during the Veteran's cataract surgery, he was properly treated and the repaired implant lens remained in a good position.  Extensive testing revealed no physical or structural cause for the Veteran's loss of vision which indicated a psychological rather than medical or physical cause for the symptoms.  In short, the Veteran's post-operative loss of vision in the left eye was not due to VA treatment and he did not incur any additional disability due to the August 2009 cataract surgery and follow-up care.  The March 2010 VA medical opinion was rendered following a full review of the Veteran's pertinent medical records, was based on an accurate presentation of the facts, and was accompanied by a detailed rationale.  It is therefore entitled to substantial probative weight.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board has also considered the lay evidence of record.  The Veteran contends that his loss of vision in the left eye was caused by equipment failure and accompanying injury during the August 31, 2009 VA cataract surgery.  The Veteran is competent to report that he experienced an acute onset of left eye vision loss a week after his surgical procedure, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, such as loss of vision, but finds that his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  The August 31, 2009 operation report does indicate an equipment malfunction occurred during the Veteran's surgery, but the Veteran's treating physicians and a March 2010 VA examiner all determined that the cause of the left eye vision loss was functional rather than structural and was related to the Veteran's psychiatric conditions.  The Board finds that the competent medical evidence of record clearly outweighs the Veteran's lay assertions and establishes that the Veteran he did not incur any additional disability due to the claimed VA treatment.

As the Veteran did not incur an additional disability, to include loss of vision in the left eye, as a result of a VA treatment at the Omaha VAMC in 2009, the claim for compensation under 38 U.S.C.A. § 1151 is denied.  38 U.S.C.A. § 5107(b) (West 2002).


Claim to Reopen

The Veteran contends that service connection is warranted for bilateral hearing loss as it was incurred due to injuries during active duty service, to include a head injury caused by a personal assault.  Service connection for hearing loss was initially denied in a January 2006 rating decision.  The RO found that the evidence of record, including service treatment records, a December 2005 VA examination report, and clinical records from VA facilities, did not establish that the Veteran's hearing loss was etiologically related to military service.  The Veteran did not appeal the denial of his claim and the January 2006 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2014).

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  In November 2009, the Veteran filed a claim to reopen service connection for hearing loss and was denied in a May 2010 rating decision.  Although he did not formally appeal the denial, the Veteran requested reconsideration of the decision in April 2011.  The RO confirmed and continued the denial of service connection for hearing loss in the June 2012 rating decision currently on appeal.  However, as the appeal originates from the November 2009 claim to reopen, the Board will consider whether any new and material evidence has been added to the record since the original January 2006 rating decision.

The evidence received since the January 2006 denial of service connection includes VA clinical records documenting ongoing treatment for hearing loss and the issuance of hearing aids.  This evidence is new as it was not of record at the time of the January 2006 rating decision, but it is not material as it does not relate to an unestablished fact necessary to substantiate the claim.  The records pertain to the presence of a current hearing loss disability, an element of service connection that was already established at the time of the prior denial.  The treatment records do not provide any competent medical evidence of a link between the Veteran's hearing loss and active duty service and therefore cannot serve to reopen the claim. 

The Veteran also submitted statements describing his hearing loss and in-service injuries.  Although the credibility of these statements is presumed in determining whether they are new and material, the Veteran's reports are cumulative of evidence already of record at the time of the January 2006 rating decision.  In addition, they do not pertain to a possible nexus between the claimed hearing loss and service.  The Veteran's statements merely describe noise exposure and in-service injuries; there are no accompanying reports or allegations regarding the onset of hearing loss during service, hearing loss beginning soon after service, or any competent statements linking hearing loss to the in-service injuries.   Thus, the Board finds that the new lay statements are not material as they do not pertain to an element of service connection that was lacking and cannot serve to reopen the claim.

As the record does not contain new and material evidence of a possible link between the Veteran's hearing loss and any incident of active duty service, reopening of the claim for service connection is denied.  


Service Connection Eye Disability

The Veteran contends that service connection is warranted for a bilateral eye disability as it was incurred secondary to medications used to treat his service-connected conditions.  The Veteran is currently service-connected for dysthymia and major depression, a left ankle disability, tinnitus, and left foot plantar fasciitis.  
Service connection is provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

The record establishes the presence of a chronic disability.  Treatment records from various VA facilities document treatment for bilateral eye cataracts, including cataract removal and lens implantation surgeries in December 2004 and August 2009, as well as a post-operative sudden loss of vision in the left eye, a left retinal detachment, and suspected bilateral glaucoma.  Therefore, the first element of service connection-current bilateral eye disabilities-is present. 

Although current disabilities are established, the Board finds that the competent medical evidence of record does not demonstrate a relationship between the diagnosed eye conditions and any of the Veteran's service-connected disabilities, to any associated medications.  The Veteran has not submitted any medical evidence in support of his claim and has not reported that any of his physicians have identified a nexus between his eye conditions and service-connected disabilities.  In fact, the only medical opinion of record, that of a June 2011 VA physician, weighs against the claim.  After reviewing the complete record, the VA physician determined that the Veteran's eye conditions were not caused or aggravated by his medications.  The physician noted that the Veteran was taking Prednisone, which could cause pseudophakia and/or glaucoma, but the Veteran began this medication after the development of his claimed eye conditions.  In addition, Prednisone was prescribed to treat nonservice-connected chronic obstructive pulmonary disease (COPD). Based on the above, the VA physician concluded that the Veteran's bilateral eye conditions were not caused or aggravated by any service-connected disorders.

The Board has considered the statements of the Veteran in support of his claim.  The Veteran is competent to report observable symptoms of disability, such as loss of vision and eye pain, but his opinion as to the cause of his conditions simply cannot be accepted as competent evidence.  See Jandreau, supra.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (the etiology of bilateral eye disabilities) falls outside the realm of common knowledge of a lay person.  See Kahana at 435, Jandreau at 1377 (lay persons not competent to diagnose cancer).  Thus, the Veteran's own assertions as to the etiology of his eye conditions have no probative value.  As there is no competent evidence in support of the claim, the Board must conclude that service connection for any chronic eye disability on a secondary basis is not warranted. 

Service connection may also be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 
In this case, there is no competent evidence of  a link between the claimed disabilities and service.  Service treatment records are completely negative for any evidence of complaints related to the Veteran's eyes.  He underwent standard eye examinations during service and his eyes were normal upon separation examination in October 1971.  The Veteran also denied any history of eye trouble on the accompanying report of medical history.  Post-service treatment records do not document any eye complaints until November 1992, more than 20 years after service, when the Veteran received VA treatment for conjunctivitis and foreign material in his eyes following a work injury.  There is also no evidence of a chronic eye condition until August 2004, when the Veteran was diagnosed with suspected glaucoma and bilateral cataracts at the Lincoln VAMC.  The absence of lay or medical evidence of the claimed disability until decades after service weighs against the Veteran's claim for service connection.  The Board also observes that there is no competent medical evidence in support of the claim for direct service connection and none of the Veteran's physicians have identified a link between his eye conditions and service.  The Veteran has also not reported a continuity of symptoms since active duty.  

In sum, the post-service evidence of record shows that the first evidence of the Veteran's claimed disability was many years after his separation from active duty.  In addition, the competent medical evidence does not establish that the Veteran's bilateral eye conditions were incurred secondary to a service-connected disability or active service.  The Board therefore concludes that the evidence is against a nexus between the Veteran's eye disorders and a service-connected disability or active duty service.  The Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in June 2010 and April 2011 letters, to include notice regarding service connection on a secondary basis and compensation under 38 U.S.C.A. § 1151.  The Veteran also received information regarding the disability-rating and effective-date elements of the claims in the aforementioned notice letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In the context of claims to reopen, the duty to notify requires that the Secretary look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the April 2010 notice letter, the Veteran was provided notice of the criteria necessary for reopening a previously denied claim.  In addition, he was informed of the reason for the prior denial of service connection for bilateral hearing loss.  VA has therefore substantially fulfilled its specific duties to notify with regard the Veteran's claim to reopen.  

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Although the record indicates that the Veteran is currently in receipt of disability compensation from the Social Security Administration (SSA), he reported during a December 2003 VA examination that the award was based on a nonservice-connected disability of the right leg.  Thus, there is no reasonable possibility that records from the SSA are relevant to the Veteran's current claims and their procurement is not required by the duty to assist.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  

VA also obtained proper medical opinions in response to the Veteran's claims for compensation under 38 U.S.C.A. § 1151 and entitlement to service connection for an eye disability on a secondary basis.  The June 2011 opinion pertaining to the etiology of the Veteran's claimed eye conditions did not address service connection on a direct basis.  However, as there is no competent evidence indicating that the conditions may be associated with active service, a medical opinion is not required by the duty to assist.  Similarly, a VA examination or medical opinion is not required with respect to the claim to reopen service connection for hearing loss.  38 U.S.C.A. § 5103A(f) (West 2014) (nothing in the VCAA shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in the provisions of 38 U.S.C.A. § 5108).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002) for a loss of vision in the left eye due to VA treatment at the Omaha VAMC in 2009 is denied.

New and material evidence not having been received, reopening of a claim for entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a bilateral eye disability, to include as secondary to service-connected disabilities, is denied. 


REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for an additional left knee disability following VA treatment in October 2010.  The record currently before the Board establishes that the Veteran underwent a left total knee arthroplasty on October 4, 2010 at the Omaha VAMC.  Although the claims file currently contains clinical records from the Omaha VAMC documenting the Veteran's post-surgical care, the operation report and consent form for the Veteran's knee replacement surgery are contained in the claims file.  These records are necessary for the Board to determine whether the October 2010 surgery resulted in an additional left knee disability that was the result of VA carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault, or an event not reasonably foreseeable.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all signed consent forms and the operation report associated with the Veteran's October 4, 2010 left total knee arthroplasty at the Omaha VAMC.  All efforts to obtain the records must be documented in the claims file.  All records received pursuant to this request must be associated with the paper or virtual claims file. 

2.  Then, readjudicate the claim on appeal with consideration of all the evidence of record.  If the benefit sought is not awarded in full, issue a supplemental statement of the case (SSOC) before returning the claims file to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


